Citation Nr: 1503623	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-31 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based on multiple, non-compensable, service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to June 1999.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which assigned noncompensable (that is, 0 percent) disability evaluations for service-connected pseudofolliculitis barbae (PFB), a scar on the right forearm, and for residuals of a spider bite to the left ankle.

In October 2011, in support of his claim for a 10 percent rating owing to the combined effect of these service-connected disabilities, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A copy of the transcript has been associated with the file, so is of record.

More recently, in February 2014, the Board remanded this claim for further development, including for a VA examination reassessing the severity of these service-connected disabilities, including especially their effects on the Veteran's employability.


FINDING OF FACT

The Veteran's non-compensable service-connected disabilities do not interfere with his employability.


CONCLUSION OF LAW

The criteria are not met for a 10 percent rating for multiple non-compensable service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Whether a 10 Percent Evaluation is Warranted under 38 C.F.R. § 3.324 based on Multiple, Non-Compensable, Service-Connected Disabilities

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of 
non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  In this instance, the Veteran was service connected for multiple disabilities that were all rated as noncompensably disabling, so he at least qualifies for consideration under this VA regulation.

As support for his claim, the Veteran submitted a November 2009 Impairment of Occupational Work Support Statement attesting that he was unable to work due his service-connected disabilities.  Also, during his October 2011 hearing, the Veteran testified that he was a massage therapist and that his service-connected disabilities hindered his ability to perform his duties.  Specifically, he claimed that the stiffness in his hands and lack of muscle strength in them prevented him from working with his hands.  Additionally, he testified that his ankle disability impacted his ability to stand for prolonged periods of time.


As already alluded to, the Board consequently remanded this claim in February 2014 for a VA examination reassessing the severity of the Veteran's service-connected disabilities - those being, the PFB, the scar on his right forearm and the residuals of the spider bite to his left ankle - for a medical opinion concerning whether these disabilities, as a whole, interfere with his employability.

The Veteran had these VA examinations in April and September 2014.  During his April 2014 VA examination, he reported sustaining a laceration to his right forearm while washing vehicles in June 1998.  He said that he received stitches at the time of the incident, but since had continued to have itching around the consequent scar.

On objective physical examination of the Veteran, the examiner observed that there was no visible scar on the Veteran's right forearm.  Instead, he noted the Veteran had a flat, black-brownish 0.7 cm macule on his right forearm.  The examiner determined that this scar on the Veteran's right forearm caused no functional impairment or impairment impacting on his physical or sedentary employment. 

Additionally, regarding the Veteran's PFB, the examiner observed healing papules in the beard area.  He commented that less than five percent of the exposed area was affected and less than five percent of the Veteran's total body area was affected by the healing papules.  Similarly, the examiner concluded that there was no consequent functional impairment or impairment impacting on the Veteran's physical and sedentary employment. 

With regards to the claimed residuals of the spider bite to his left ankle, the Veteran had an additional VA examination in September 2014.  During this additional examination, he complained of swelling and stiffness off and on, so intermittently, around his left ankle.  He also stated that prolonged walking or standing aggravated his ankle while stretching and exercise helped to alleviate his symptoms.  It was noted that he had no recent treatment for his ankle and no previous physical therapy.  Moreover, he reported no other limitations on his activities of daily living (ADLs) or work as well as no locking or giving away of this ankle.  He specifically denied any scars in or around this ankle.  He also indicated that he currently was working two jobs.

On objective physical examination, the Veteran's left ankle plantar flexion was to 45 degrees and left ankle plantar dorsiflexion (extension) was to 20 degrees, both with no objective evidence of pain.  So he had normal range of motion in this ankle in both directions.  See 38 C.F.R. § 4.71, Plate II.  There also was no effect of pain on his range of motion.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) and Burton v. Shinseki, 25 Vet. App. 1 (2011) (the latter holding that consideration additionally of 38 C.F.R. § 4.59 is not just limited to cases where there is arthritis).  As well, he had normal strength in his left ankle plantar flexion and dorsiflexion, and the anterior drawer test and talar test were negative.  The examiner indicated there was no indication the Veteran had ever missed work due to a normal left ankle.  In fact, he opined that there was no disability in regards to the left ankle and no evidence of any residual from the insect bite.  This led the examiner to conclude that there was no functional impairment or impairment impacting on the Veteran's physical and sedentary employment.

Primarily because of these unfavorable VA medical opinions, the Board finds that there is no competent and credible indication in the record that the Veteran's functional impairment from his service-connected disabilities clearly interferes with his normal employability.  Accordingly, the Board finds that the preponderance of the evidence is against this claim and, therefore, a compensable disability rating under the provisions of 38 C.F.R. § 3.324 is unwarranted.

Extra-schedular Consideration

In reaching this decision, the Board also has considered whether an extra-schedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the schedular evaluations for the Veteran's service-connected disabilities are inadequate.  38 C.F.R. § 3.321(b)(1). See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  

Step 1 of the Thun analysis therefore is not met.  Furthermore, even if it was, there is no objective evidence of record suggesting his service-connected disabilities markedly interfere with his employment, that is, above and beyond what is contemplated by the scheduler ratings assigned for these disabilities, or as an additional example require frequent hospitalization.  38 C.F.R. §§ 4.1, 4.15.  Thus, step 2 of the Thun analysis is not met, either.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).


ORDER

This claim of entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based on multiple, non-compensable, service-connected disabilities is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


